UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB T QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 £ TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 0-33519 Commission file number WHO’S YOUR DADDY, INC. (Exact name of small business issuer as specified in its charter) Nevada #98-0360989 (State of Incorporation) (I.R.S. Employer Identification No.) 5840 El Camino Real, Suite 108, Carlsbad, CA 92008 (Address of principal executive offices) (760) 438-5470 (Issuer's telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes T No £ (2) Yes T No £ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the Issuer's classes of common equity, as of the latest practicable date: As of November 30, 2007, the Issuer had 5,276,019 shares of common stock, par value $0.001, issued and outstanding. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T Transitional Small Business Disclosure Format (Check one): Yes £ No T Who’s Your Daddy, Inc. Quarterly Report on Form 10-QSB for the Three and Nine Months Ended September 30, 2007 Explanatory Notes As set forth in the Report on Form 8-K filed on November 19, 2007, the Company concluded on November 14, 2007 that its accounting for the following items required changes to conform to applicable accounting guidelines and that these changes required the restatement of its consolidated financial statements. 1. Convertible debt issued on April 27, 2005 ("Convertible Debt"); 2. Amendment of the conversion price on its convertible debt on December 5, 2006; 3. Issuance of common stock and stock options to employees and consultants; and 4. Retirement on May 7, 2007 of the Convertible Debt. The impact of non-cash changes in accounting for this Convertible Debt required amendments to its financial statements for each of the years ended December 31, 2005 and 2006 and for each fiscal quarter from the three and six months ended June 30, 2005 to the three and six months ended June 30, 2007.These amendments are required to account for certain derivative liabilities contained in these instruments and the underlying change in the fair market value of these instruments during this period. On December 5, 2006, the Company amended the conversion price per share on its Convertible Debt from $2.52 to $2.21.Subsequently, the Company determined the amendment resulted in a material modification which required the application of extinguishment accounting. During the years ended December 31, 2005 and 2006 and for the six months ended June 30 2007, the Company issued stock options and warrants issued to employees and consultants.Options granted to consultants during 2005 were not expensed in accordance with accounting guidelines and non-cash expenses for options granted to employees during 2005 were not amortized and recognized over the remaining underlying service period starting January 1, 2006. On May 7, 2007, the Company retired the Convertible Debt.The Company’s original accounting for the three and six months ended June 30, 2007 did not consider the extinguishment of the underlying derivative liabilities. The financial statements for the years ended December 31, 2005 and 2006 and each fiscal quarter since the issuance of the ConvertibleDebt on April 27, 2005 through their extinguishment during the three months ended June 30, 2007 should no longer be relied upon. The Company has completed its analysis of the impact of above non-cash adjustments to its financial statements and it plans to file an amended Report on Form 10-K/A for the year 2006 as soon as possible.The Consolidated Statements of Operations and Consolidated Statements of Cash Flows presented herein reflect the impact of the above items for the three and nine months ended September 30, 2006 and 2007.The Consolidated Balance Sheets presented herein reflect such changes as of December 31, 2006 and September 30, 2007.A summary of these non-cash changes to the financial statements presented herein is presented on the next page (Remainder of Page Intentionally Blank) Who’s Your Daddy, Inc. Quarterly Report on Form 10-QSB for the Three and Nine Months Ended September 30, 2007 Explanatory Note Balance Sheet Income Statement Stock & Additional Cash Non-Cash Current Derivative Long-term Paid-in Accumulated Liab. & Cost of Operating Interest Interest Net Assets Liabilities Liabilities Debt Capital Defecit Equity Revenues Sales Expenses & Other & Other Loss As of Dec. 31, 2006 As Reported $ 597,495 $ 4,242,141 $ - $ 2,080,143 $ 5,698,961 $ (11,423,750 ) $ 597,495 Non-cash changes-convert. debt 7,454,315 (713,135 ) (6,741,180 ) - Non-cash changes-warrants 5,623,134 (5,623,134 ) - As Restated $ 597,495 $ 4,242,141 $ 7,454,315 $ 1,367,008 $ 11,322,095 $ (23,788,064 ) $ 597,495 9 Months Ended Sept. 30, 2006 and as of Sept. 30, 2006 As Reported $ 456,764 $ 3,134,450 $ - $ 1,750,000 $ 4,588,504 $ (9,016,190 ) $ 456,764 $ 948,889 $ (530,384 ) $ (3,039,236 ) $ (511,981 ) $ - $ (3,132,712 ) Non-cash changes-convert. debt 7,365,291 (962,044 ) (6,403,247 ) - (1,726,077 ) (1,726,077 ) Non-cash changes-warrants 4,979,241 (4,979,241 ) - (2,042,490 ) (2,042,490 ) As Restated $ 456,764 $ 3,134,450 $ 7,365,291 $ 787,956 $ 9,567,745 $ (20,398,678 ) $ 456,764 $ 948,889 $ (530,384 ) $ (5,081,726 ) $ (511,981 ) $ (1,726,077 ) $ (6,901,279 ) 3 Months Ended Sept. 30, 2006 As Reported $ 654,107 $ (352,593 ) $ (1,444,641 ) $ (146,971 ) $ - $ (1,290,098 ) Non-cash changes-convert. debt (1,389,189 ) (1,389,189 ) Non-cash changes-warrants (424,067 ) (424,067 ) As Restated $ 654,107 $ (352,593 ) $ (1,868,708 ) $ (146,971 ) $ (1,389,189 ) $ (3,103,354 ) 6 Months Ended June 30, 2007and as of June 30, 2007 As Reported $ 743,817 $ 4,169,376 $ - $ - $ 11,837,267 $ (15,262,826 ) $ 743,817 $ 763,285 $ (442,746 ) $ (2,861,049 ) $ (60,581 ) $ (1,369,857 ) $ (3,970,948 ) Non-cash changes-convert. debt 4,729,113 (4,729,113 ) - (3,323,209 ) (3,323,209 ) Non-cash changes-warrants 6,348,184 (6,348,184 ) - (725,050 ) (725,050 ) Total Impact of non-cash charges 11,077,297 (11,077,297 ) - - - (725,050 ) - (3,323,209 ) (4,048,259 ) As Restated $ 743,817 $ 4,169,376 $ - $ - $ 22,914,564 $ (26,340,123 ) $ 743,817 763,285 (442,746 ) (3,586,099 ) (60,581 ) (4,693,066 ) (8,019,207 ) 3 Months Ended Sept. 30, 2007 539,095 (303,438 ) (1,849,149 ) (22,892 ) - (1,636,384 ) 9 Months Ended Sept. 30, 2007 $ 980,994 $ 5,156,456 $ - $ - $ 23,801,045 $ (27,976,507 ) $ 980,994 $ 1,302,380 $ (746,184 ) $ (5,435,248 ) $ (83,473 ) $ (4,693,066 ) $ (9,655,591 ) Index to Quarterly Report on Form 10-QSB for the Three and Nine Months Ended September 30, 2007 PART I - FINANCIAL INFORMATION 3 ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6 - 15 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS 16 FORWARD LOOKING STATEMENTS 16 LIQUIDITY AND CAPITAL RESOURCES 18 ITEM 3. CONTROLS AND PROCEDURES 19 PART II - OTHER INFORMATION 19 ITEM 1. LEGAL PROCEEDINGS 19 ITEM 2. UNREGISTERED SALES OF SECURITIES AND USE OF PROCEEDS 20 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 20 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 20 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 20 SIGNATURES 21 2 Index PART I - FINANCIAL INFORMATION Item 1. Financial Statements In their report for the year ended December 31, 2006, the Company's auditors raised substantial doubt as to the ability of the Company to continue as a going concern. Who’s Your Daddy, Inc. Consolidated Balance Sheets As of September 30, 2007 and December 31, 2006 September 30, December 31, Assets 2007 2006 (Unaudited) (Unaudited) Current Assets Cash $ 4,625 $ 5,459 Accounts Receivable, net 262,665 12,617 Inventories 330,585 244,541 Loans Receivable 23,262 13,025 Prepaid Expenses 131,067 134,614 Total Current Assets 752,204 410,256 Fixed Assets, net of accumulated decpreciation of $38,993 and $26,742 75,415 46,989 Non-Current Assets Trademarks 117,040 86,401 Other 36,335 53,849 Total Non-Current Assets 153,375 140,250 Total Assets $ 980,994 $ 597,495 Liabilities and Stockholders’ Deficiency Current Liabilities Accounts Payable $ 847,940 $ 552,832 Accrued Expenses 581,354 565,082 Reserve for Arbitration Award 1,790,000 1,790,000 Due to Officers' and Related Parties 1,400,781 766,875 Loans Payable 536,381 567,352 Total Current Liabilities 5,156,456 4,242,141 Non-Current Liability Derivative Liabilities - 7,454,315 Long-Term Debt, Net of Current Portion - 1,367,008 Total Liabilities 5,156,456 13,063,464 Stockholders’ Equity Preferred Stock - 20,000,000 Shares Authorized, 2,000,000 Shares Issued and Outstanding. 2,000 2,000 Common Stock – $0.001 Par Value. 100,000,000 Shares Authorized, 5,264,230 and 3,505,470 Shares Issued and Outstanding as of September 30, 2007 and December 31, 2006, respectively 5,264 3,505 Additional Paid-in Capital 23,793,781 11,316,590 Accumulated Deficit (27,976,507 ) (23,788,064 ) Total Stockholders’ Equity (4,175,462 ) (12,465,969 ) Total Liabilities and Stockholders’Deficiency $ 980,994 $ 597,495 (The accompanying notes are an integral part of these financial statements) 3 Index Who’s Your Daddy, Inc. Consolidated Statements of Operations (Unaudited) For the Three and Nine Months Ended September 30, 2007 and 2006 Three Months Ended September30 Nine Months Ended September30 2007 2006 2007 2006 Revenues, Net of Promotional Costs $ 539,095 $ 654,107 $ 1,302,380 $ 948,889 Cost of Goods Sold 303,438 352,593 746,184 530,384 Gross Margin 235,657 301,514 556,196 418,505 43.7 % 46.1 % 42.7 % 44.1 % Operating Expenses General and Administrative 937,931 1,436,376 3,346,043 4,246,345 Sales and Marketing 911,218 432,332 2,089,205 835,381 Total Expenses 1,849,149 1,868,708 5,435,248 5,081,726 Operating Loss (1,613,492 ) (1,567,194 ) (4,879,052 ) (4,663,221 ) Other Income/(Expense) Loss on Use of Stock and Warrants to Extinguish Debt - - (1,618,371 ) - Interest Expense - Cash (22,892 ) (146,971 ) (83,473 ) (532,836 ) Interest Expense - Noncash (1,389,189 ) (3,074,695 ) (1,726,077 ) Other Income - - - 20,855 Total Other Income/(Expense) (22,892 ) (1,536,160 ) (4,776,539 ) (2,238,058 ) Loss before Provision for Income Taxes (1,636,384 ) (3,103,354 ) (9,655,591 ) (6,901,279 ) Provision for Income Taxes - Net Loss $ (1,636,384 ) $ (3,103,354 ) $ (9,655,591 ) $ (6,901,279 ) Basic Loss per Share $ (0.32 ) $ (1.05 ) $ (2.18 ) $ (2.68 ) Weighted Average Shares Outstanding 5,181,416 2,943,648 4,434,676 2,572,306 (The accompanying notes are an integral part of these financial statements) 4 Index Who’s Your Daddy, Inc. Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, 2007 and 2006 Nine Months Ended Sept. 30 2007 2006 Cash Flows From Operating Activities Net Loss for the Period $ (9,655,591 ) $ (6,901,279 ) Adjustments to Reconcile Net Loss to Net Cash Used in Operations: Depreciation and Amortization 13,653 22,356 Allowance for Uncollectable Accounts 124,237 - Stock and Warrants Issued to Extinguish Debt 1,618,371 - Stock and Warrants Issued for Interest Expenses 188,472 17,120 Stock and Warrants Issued for Services and Other Expenses 2,069,135 2,899,304 Non-cash derivative interest expense 3,067,377 1,726,077 (2,574,346 ) (2,236,422 ) Changes in Assets and Liabilities Accounts Receivable (250,048 ) (64,821 ) Inventories (86,044 ) (12,111 ) Loans Receivable (10,237 ) (8,575 ) Prepaid Expenses 3,547 (40,829 ) Security Deposits & Other Assets 17,514 15,300 Accounts and Accrued Expenses Payable 311,380 1,058,660 Due to Officers and Related Parties 633,906 435,706 Prepaid Expense Paid by Issuing Stock & Other 81,867 25,566 Cash Used by Operations $ (1,872,461 ) $ (827,526 ) Cash Flows From Investing Activities Additions to Property, Plant and Equipment (42,677 ) $ (1,807 ) Expenses to Obtain or Protect Trademarks (30,639 ) (61,946 ) Cash Used by Investing Activities $ (73,316 ) $ (63,753 ) Cash Flows From Financing Activities Stock Issued for Cash 1,378,600 $ 1,092,014 Capital Acquisition Costs (37,940 ) (65,000 ) Proceeds from Other Loans 966,153 (186,453 ) Loan Repayments - Other Loans (361,870 ) 76,449 Cash Provided By Financing Activities $ 1,944,943 $ 917,010 Change in Cash (834 ) 25,731 Cash at Beginning of Period 5,459 2,977 Derivative Liabilities Cash at End of Period $ 4,625 $ 28,708 Other Cash Items Cash Paid for Interest Expense $ 60,137 $ 515,716 Cash Paid for Income Taxes $ - $ - Items Not Requiring the Use of Cash Stock and Warrants Issued for Services and Other Expenses $ 2,069,135 $ 2,899,304 Stock Issued for Interest Expenses $ 193,193 $ 17,120 Stock and Warrants Issued to Extinguish Debt $ 1,618,371 . Other Loans Converted to Stock $ 764,195 $ 261,380 Conversion of Officer Loans to Stock $ 66,000 $ - Conversion of Accounts Payable to Stock $ 147,242 $ - Conversion of Accrued Salaries to Stock $ 76,834 $ - Conversion of Production Loan to Stock $ 257,515 $ - (The accompanying notes are an integral part of these financial statements) 5 Index Who’s Your Daddy, Inc. NOTES
